ORDER
The South Carolina Bar has filed a petition seeking to amend Rule 410(q), SCACR, to expand the types of organizations through which inactive or retired members of the South Carolina Bar may provide pro bono legal services.
We grant the Bar’s petition to amend Rule 410(q), with some modifications to clarify the eligible organizations and to *534incorporate a provision allowing inactive or retired members to provide legal services if working with a program receiving funding from the South Carolina Bar Foundation. The amendments to Rule 410(q), SCACR, which are effectively immediately, are set forth below:
(q) Pro Bono Participation by Inactive and Retired Members. An inactive or retired member as defined in section (h) above may provide pro bono legal services if the member:
(1) is working on a case or project through the South Carolina Bar Pro Bono Program or is working with a program funded in whole or in part by a grant from the South Carolina Bar Foundation, Inc., using interest and dividends remitted under the procedure established in Rule 412, SCACR, or is associated with: (A) an approved legal services organization which receives, or is eligible to receive, funds from the Legal Services Corporation; (B) an American Bar Association accredited law school clinic; (C) a federal or state prosecutor’s office or public defender’s office; (D) a South Carolina non-profit corporation; or (E) a federal or state agency that provides human services;
(2) performs all pro bono legal services under the supervision of an attorney who is a regular member of the South Carolina Bar and is employed by, or participating as a volunteer for, the organization through which the legal services are being provided, and that regular member assumes professional responsibility for the conduct of the matter, litigation, or administrative proceeding in which the attorney participates; and
(3) neither asks for nor receives compensation of any kind for the legal services provided to the client.
s/Costa M. Pleicones, C.J.
s/Donald W. Beatty, J.
s/John W. Kittredge, J.
s/Kaye G. Hearn, J.
s/John Cannon Few, J.